Exhibit 10.1

[Execution Version]

FOURTH AMENDMENT dated as of April 27, 2016 (this “Amendment”), to the CREDIT
AGREEMENT referred to below among KNOWLES CORPORATION (the “Company”), the
Lenders party thereto and JPMORGAN CHASE BANK, N.A., as the Administrative
Agent.

WHEREAS, the Company, the Luxembourg Borrower, the Lenders and the
Administrative Agent are parties to that certain Credit Agreement dated as of
January 27, 2014, as amended and restated as of December 31, 2014, and as
further amended by the First Amendment dated as of April 17, 2015, the Second
Amendment dated as of November 19, 2015, and the Third Amendment dated as of
February 9, 2016 (the “Credit Agreement”; capitalized terms used and not
otherwise defined herein, including in these recitals, have the meanings set
forth in the Credit Agreement as amended hereby);

WHEREAS, the Company desires to issue the Permitted Convertible Notes and to
apply the net proceeds thereof to prepay Tranche A Term Loans in accordance with
Section 2.10(a) of the Credit Agreement;

WHEREAS, the Company has requested that the Lenders agree to amend certain
provisions of the Credit Agreement as set forth herein; and

WHEREAS, the Company, the Administrative Agent and the Lenders party hereto,
constituting the Required Lenders, have so agreed on the terms and subject to
the conditions set forth herein.

NOW, THEREFORE, in consideration of the foregoing and for other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto agree as follows, with each such amendment to
become effective as provided in Section 6 below:

SECTION 1.01. Amendment to Section 1.01.

(a) Section 1.01 of the Credit Agreement is hereby amended by adding the
following new definitions in their appropriate alphabetical order:

“Permitted Convertible Notes Net Proceeds” means, the proceeds received by or
for the account of the Company from the issuance and sale of Permitted
Convertible Notes, net of any Taxes, premiums, fees, commissions, underwriting
discounts and other fees and expenses payable (or reasonably estimated to be
payable) in connection with such issuance and sale (including the premium
associated with any Permitted Convertible Notes Hedging Agreement and costs and
expenses of attorneys, accountants, bankers and other advisors).

“Permitted Convertible Notes” means senior convertible debt securities of the
Company (a) that are unsecured, (b) that do not have the benefit of any
Guarantee of any Subsidiary, (c) the stated maturity date of which shall be no
earlier than the date which is 91 days after the latest Maturity Date in effect
at the time such securities are issued, (d) that are not subject to any sinking
fund or any prepayment, redemption or repurchase requirements, whether
scheduled, triggered by specified events or at the



--------------------------------------------------------------------------------

option of the holders thereof (it being understood that none of (i) a customary
“change in control” or “fundamental change” put, (ii) a right to convert such
securities into common stock of the Company, cash or a combination thereof as
the Company may elect or (iii) an acceleration upon an event of default will be
deemed to constitute such a sinking fund or prepayment, redemption or repurchase
requirement), and (e) that have the benefit of covenants and events of default
customary for comparable convertible securities (as determined by the Company in
good faith).

“Permitted Convertible Notes Hedging Agreements” means, (a) a Hedging Agreement
pursuant to which the Company acquires a call or a capped call option requiring
the counterparty thereto to deliver to the Company shares of common stock of the
Company, the cash value of such shares or a combination thereof from time to
time upon exercise of such option and (b) if entered by the Company in
connection with any Hedging Agreement described in clause (a) above, a Hedging
Agreement pursuant to which the Company issues to the counterparty thereto
warrants to acquire common stock of the Company, in each case, entered into by
the Company in connection with, and prior to or concurrently with, the issuance
of any Permitted Convertible Notes; provided that (i) the terms, conditions and
covenants of each such Hedging Agreement shall be such as are typical and
customary for Hedging Agreements of such type (as determined by the board of
directors of the Company in good faith) and (ii) in the case of clause (b)
above, such Hedging Agreement would be classified as an equity instrument in
accordance with EITF 00-19, Accounting for Derivative Financial Instruments
Indexed to, and Potentially Settled in, a Company’s Own Stock, or any successor
thereto (including pursuant to the Accounting Standards Codification), and the
settlement of such Hedging Agreement does not require the Company to make any
payment in cash or cash equivalents that would disqualify such Hedging Agreement
from so being classified as an equity instrument.

“Senior Secured Indebtedness” means, as of any date, that portion of Total
Indebtedness as of such date that is secured by any Lien on property or assets
of the Company or any Subsidiary.

“Senior Secured Leverage Ratio” means, on any date, the ratio of (a) Senior
Secured Indebtedness as of such date to (b) Consolidated EBITDA for the period
of four consecutive fiscal quarters of the Company most recently ended on or
prior to such date.

(b) The definition of “Defaulting Lender” in Section 1.01 is hereby amended by
inserting in clause (d) thereof immediately following the words “Bankruptcy
Event” the words “or a Bail-In Action”.

(c) The definition of “Disqualified Equity Interests” in Section 1.01 is hereby
amended by inserting in the following proviso immediately prior to the final
period therein:

“; provided, further, that neither the Permitted Convertible Notes nor the
Permitted Convertible Notes Hedging Agreements shall constitute Disqualified
Equity Interests of the Company”.

 

2



--------------------------------------------------------------------------------

(d) The definition of “Equity Interests” in Section 1.01 is hereby amended by
inserting in the following proviso immediately prior to the final period
therein:

“; provided that the Permitted Convertible Notes Hedging Agreements shall not
constitute Equity Interests of the Company”.

SECTION 1.02. Amendment to Section 1.04. Section 1.04(a) of the Credit Agreement
is hereby amended by (i) deleting the word “and” immediately prior to clause (B)
and inserting “,” in replacement thereof and (ii) inserting the following text:

“and (C) without giving effect to any treatment of Indebtedness in respect of
convertible debt instruments under Accounting Standards Codification 470-20,
Debt with Conversion and Other Options (or any other Accounting Standards
Codification or Financial Accounting Standard having a similar result or effect)
to value any such Indebtedness in a reduced or bifurcated manner as described
therein, and such Indebtedness shall at all times be valued at the full stated
principal amount thereof”.

SECTION 1.03. Amendment to Section 2.20. The proviso in Section 2.20(a) of the
Credit Agreement is hereby amended and restated to read as follows:

“provided that (A) Incremental Commitments may be established hereunder only if
the Leverage Ratio as of the last day of the most recently ended fiscal quarter
of the Company for which financial statements shall have been delivered pursuant
to Section 5.01(a) or (b), determined on a pro forma basis assuming that
Borrowings under and in the full amount of such Incremental Commitments were
outstanding on the last day of such fiscal quarter, would not have been greater
than 3.25 to 1.00, and (B) the aggregate amount of all the Incremental
Commitments established hereunder during the term of this Agreement shall not
exceed $100,000,000.”

SECTION 1.04. Amendment to Section 6.01. Section 6.01(a)(xiii) of the Credit
Agreement is hereby amended by inserting the text “on the date of the incurrence
of such Indebtedness and” immediately after the phrase “provided, that”
appearing therein.

SECTION 1.05. Amendment to Section 6.07. Section 6.07 of the Credit Agreement is
hereby amended by (i) deleting the word “and” immediately prior to clause (b)
and inserting “,” in replacement thereof and (ii) inserting the following text
“and (c) the Company may enter into, and perform its obligations under, the
Permitted Convertible Notes Hedging Agreements” immediately prior to the final
period therein.

SECTION 1.06. Amendment to Section 6.08. Section 6.08(a) of the Credit Agreement
is hereby amended by inserting the following sentence at the end thereof:
“Neither the entry by the Company into, nor the performance by the Company of
its obligations pursuant to, any Permitted Convertible Notes Hedging Agreement
shall constitute a Restricted Payment prohibited by this Section 6.08(a).”

 

3



--------------------------------------------------------------------------------

SECTION 1.07. Amendment to Section 6.12. Section 6.12 of the Credit Agreement is
hereby amended and restated to read as follows:

“SECTION 6.12. Leverage Ratio. The Company will not permit the Leverage Ratio as
of the last day of any fiscal quarter to exceed 3.75 to 1.00.”

SECTION 1.08. Amendment to Article VI. Article VI of the Credit Agreement is
hereby amended by adding the following new Section 6.13:

“SECTION 6.13. Senior Secured Leverage Ratio. The Company will not permit the
Senior Secured Leverage Ratio as of the last day of any fiscal quarter to exceed
3.25 to 1.00.”

SECTION 1.09. Amendment to Article VII. Clause (g) of Article VII of the Credit
Agreement is hereby amended and restated to read as follows:

“(g) any event or condition occurs that results in any Material Indebtedness
becoming due or required to be prepaid, repurchased, redeemed or defeased prior
to its scheduled maturity (or, in the case of a Hedge Agreement (other than a
Permitted Convertible Notes Hedging Agreement), the involuntary termination
thereof as the result of a default or similar event, however denominated, by the
Company or its Subsidiaries), or that enables or permits the holder or holders
of any Material Indebtedness or any trustee or agent on its or their behalf (or,
in the case of any Hedging Agreement (other than any Permitted Convertible Notes
Hedging Agreement), the applicable counterparty), to cause such Material
Indebtedness to become due, or require the prepayment, repurchase, redemption or
defeasance thereof (or, in the case of a Hedge Agreement (other than a Permitted
Convertible Notes Hedging Agreement), the involuntary termination thereof as the
result of a default or similar event, however denominated, by the Company or its
Subsidiaries) prior to its scheduled maturity, in each of the foregoing cases,
beyond the grace period therefor; provided that this clause (g) shall not apply
to (i) any secured Indebtedness that becomes due as a result of the voluntary
sale or transfer of the assets securing such Indebtedness, (ii) any Indebtedness
that becomes due as a result of a voluntary refinancing thereof permitted under
Section 6.01 or as a result of any voluntary prepayment, repurchase, redemption
or defeasance thereof by the Borrower or any Subsidiary in the absence of any
default (or a similar event, however denominated) thereunder or (iii) any
requirement to deliver cash upon conversion of the Permitted Convertible Notes;
provided further that any such failure under this clause (g) is unremedied and
is not waived by the holders of such Indebtedness prior to any termination of
the Commitments or acceleration of the Loans pursuant to this Article VII;”.

SECTION 1.10. Amendment to Article IX. Article IX of the Credit Agreement is
hereby amended by adding the following new Section 9.23:

“SECTION 9.23. Acknowledgement and Consent to Bail-In of EEA Financial
Institutions. Notwithstanding anything to the contrary in any Loan Document or
in any other agreement, arrangement or understanding among the parties hereto,
each party

 

4



--------------------------------------------------------------------------------

hereto acknowledges that any liability of any EEA Financial Institution arising
under any Loan Document, to the extent such liability is unsecured, may be
subject to the write-down and conversion powers of an EEA Resolution Authority
and agrees and consents to, and acknowledges and agrees to be bound by:

(a) the application of any Write-Down and Conversion Powers by an EEA Resolution
Authority to any such liabilities arising hereunder which may be payable to it
by any party hereto that is an EEA Financial Institution; and

(b) the effects of any Bail-in Action on any such liability, including, if
applicable:

(i) a reduction in full or in part or cancellation of any such liability;

(ii) a conversion of all, or a portion of, such liability into shares or other
instruments of ownership in such EEA Financial Institution, its parent entity,
or a bridge institution that may be issued to it or otherwise conferred on it,
and that such shares or other instruments of ownership will be accepted by it in
lieu of any rights with respect to any such liability under this Agreement or
any other Loan Document; or

(iii) the variation of the terms of such liability in connection with the
exercise of the write-down and conversion powers of any EEA Resolution
Authority.

(c) The following terms shall for purposes of this Section have the meanings set
forth below:

“Bail-In Action” means the exercise of any Write-Down and Conversion Powers by
the applicable EEA Resolution Authority in respect of any liability of such EEA
Financial Institution.

“Bail-In Legislation” means, with respect to any EEA Member Country implementing
Article 55 of Directive 2014/59/EU of the European Parliament and of the Council
of the European Union, the implementing law for such EEA Member Country from
time to time which is described in the EU Bail-In Legislation Schedule.

“EEA Financial Institution” means (a) any institution established in any EEA
Member Country which is subject to the supervision of an EEA Resolution
Authority, (b) any entity established in an EEA Member Country which is a parent
of an institution described in clause (a) of this definition, or (c) any
institution established in an EEA Member Country which is a subsidiary of an
institution described in clause (a) or (b) of this definition and is subject to
consolidated supervision with its parent.

 

5



--------------------------------------------------------------------------------

“EEA Member Country” means any member state of the European Union, Iceland,
Liechtenstein and Norway.

“EEA Resolution Authority” means any public administrative authority or any
person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.

“EU Bail-In Legislation Schedule” means the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor person), as in effect
from time to time.

“Write-Down and Conversion Powers” means, with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule.”

SECTION 1.11. Representations and Warranties. To induce the other parties hereto
to enter into this Amendment, the Company represents and warrants that, on and
as of the Effective Date:

(a) This Amendment has been duly authorized, executed and delivered by the
Company, and this Amendment and the Credit Agreement as amended hereby
constitute the Company’s legal, valid and binding obligations, enforceable
against the Company in accordance with their terms, subject to applicable
bankruptcy, insolvency, reorganization, moratorium or other laws affecting
creditors’ rights generally and to general principles of equity, regardless of
whether considered in a proceeding in equity or at law.

(b) The representations and warranties set forth in Article III of the Credit
Agreement are true and correct on and as of the Effective Date in all material
respects, except to the extent they expressly relate to an earlier date, in
which case such representations and warranties shall be true and correct in all
material respects as of such earlier date.

(c) No Default or Event of Default shall have occurred and be continuing (after
giving effect to the amendments to the Credit Agreement provided for herein).

SECTION 1.12. Effectiveness. The amendments set forth in Sections 1.01 through
1.06 and in Sections 1.09 and 1.10 hereof shall become effective on the date
(the “Effective Date”) on which the Administrative Agent (or its counsel) shall
have received duly executed counterparts hereof that, when taken together, bear
the authorized signatures of the Company, the Administrative Agent and Lenders
constituting the Required Lenders. The amendments set forth in Sections 1.07 and
1.08 hereof shall become effective on the first date after the Effective Date on
which each of the following conditions precedent shall have been satisfied:

 

6



--------------------------------------------------------------------------------

(a) The Company shall have issued and sold the Permitted Convertible Notes and
received Permitted Convertible Notes Net Proceeds of not less than $100,000,000,
and all the Permitted Convertible Notes Net Proceeds so received shall have been
applied to the prepayment of Tranche A Term Loans in accordance with Section
2.10(a) and 2.09(c)(i) of the Credit Agreement, the Company hereby directing the
Administrative Agent to apply such prepayment first against the four scheduled
repayments of the Tranche A Term Borrowings next following the date of this
Amendment and then ratably against the remaining scheduled repayments (including
the payment due at maturity) of the Tranche A Term Borrowings.

(b) the Administrative Agent shall have received for the account of each Lender
that shall have executed and delivered a copy of this Amendment to the
Administrative Agent, an amendment fee in an amount equal to 0.05% of the
aggregate principal amount of the Revolving Commitment and outstanding Term
Loans of such Lender after giving effect to the prepayment of Tranche A Term
Loans provided for in the immediately preceding clause (a).

(c) the Administrative Agent shall have received all other fees and other
amounts due and payable in connection with this Amendment and, to the extent
invoiced at least three Business Days prior to the Effective Date, reimbursement
or payment of all reasonable and documented out-of-pocket expenses (including
reasonable fees, charges and disbursements of counsel) required to be reimbursed
or paid by the Company under the Credit Agreement.

SECTION 1.13. Counterparts; Effectiveness; Entirety.

(a) This Amendment may be executed in counterparts (and by different parties
hereto on different counterparts), each of which shall constitute an original,
but all of which when taken together shall constitute a single contract. The
delivery of an executed counterpart of a signature page of this Amendment by
facsimile or other electronic imaging shall be effective as delivery of a
manually executed counterpart of this Amendment.

(b) Except as expressly set forth herein, all the terms and provisions of the
Credit Agreement are and shall remain in full force and effect. The amendments
contained herein shall not constitute a waiver, amendment or modification of any
other provision of the Credit Agreement or for any other purpose except as
expressly set forth herein.

(c) This Amendment, the Credit Agreement and the other Loan Documents constitute
the entire contract among the parties relating to the subject matter hereof and
supersede any and all previous agreements and understandings, oral or written,
relating to the subject matter hereof.

SECTION 1.14. Severability. Any provision of this Amendment held to be invalid,
illegal or unenforceable in any jurisdiction shall, as to such jurisdiction, be
ineffective to the extent of such invalidity, illegality or unenforceability
without affecting the validity, legality or enforceability of the remaining
provisions hereof; and the invalidity of a particular provision in a particular
jurisdiction shall not invalidate such provision in any other jurisdiction.

SECTION 1.15. Governing Law; Miscellaneous.

 

7



--------------------------------------------------------------------------------

(a) THIS AMENDMENT SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE
LAW OF THE STATE OF NEW YORK.

(b) This Amendment shall be deemed to be a Loan Document.

(c) The captions and headings of this Amendment are for convenience of reference
only and shall not affect the interpretation of this Amendment.

(d) The Company hereby appoints PNC Bank, National Association (“PNC”), as an
additional Documentation Agent under the Credit Agreement and agrees that PNC
shall have no duties or obligations under the Credit Agreement or any other Loan
Document (except in its capacity as Lender).

[Signature Pages Follow]

 

8



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this amendment to be duly
executed by their respective authorized officers as of the day and year first
above written.

 

KNOWLES CORPORATION by  

/s/ Nilson Rodrigues

  Name:   Nilson Rodrigues   Title:   Treasurer

JPMORGAN CHASE BANK N.A.,

individually and as Administrative Agent

by  

/s/ Tina Ruyter

  Name:   Tina Ruyter   Title:   Executive Director

[Signature Page to Fourth Amendment]



--------------------------------------------------------------------------------

SIGNATURE PAGE TO FOURTH AMENDMENT

TO KNOWLES CORPORATION CREDIT AGREEMENT

Name of Lender: BANK OF AMERICA, N.A.

 

By  

/s/ Jonathan M. Phillips

  Name:   Jonathan M. Phillips   Title:   Senior Vice President

[Signature Page to Fourth Amendment]



--------------------------------------------------------------------------------

SIGNATURE PAGE TO FOURTH AMENDMENT

TO KNOWLES CORPORATION CREDIT AGREEMENT

Name of Lender: BMO HARRIS BANK N.A.

 

by

 

/s/ Jason Deegan

 

Name:

 

Jason Deegan

 

Title:

 

Vice President

For any Lender requiring a second signature line:

 

by

 

 

  Name:   Title:

[Signature Page to Fourth Amendment]



--------------------------------------------------------------------------------

SIGNATURE PAGE TO FOURTH AMENDMENT

TO KNOWLES CORPORATION CREDIT AGREEMENT

Name of Lender: BRANCH BANKING AND TRUST COMPANY

 

By  

/s/ Andrey Rudnitsky

  Name:   Andrey Rudnitsky   Title:   Assistant Vice President

[Signature Page to Fourth Amendment]



--------------------------------------------------------------------------------

SIGNATURE PAGE TO FOURTH AMENDMENT

TO KNOWLES CORPORATION CREDIT AGREEMENT

Name of Lender: GOLDMAN SACHS BANK USA

 

by  

/s/ Jerry Li

  Name:   Jerry Li   Title:   Authorized Signatory

For any Lender requiring a second signature line:

 

by  

 

  Name:   Title:

[Signature Page to Fourth Amendment]



--------------------------------------------------------------------------------

SIGNATURE PAGE TO FOURTH AMENDMENT

TO KNOWLES CORPORATION CREDIT AGREEMENT

Name of Lender: HSBC Bank USA, N.A.

 

by  

/s/ Fik Durmus

  Name:   Fik Durmus   Title:   Senior Vice President

[Signature Page to Fourth Amendment]



--------------------------------------------------------------------------------

SIGNATURE PAGE TO FOURTH AMENDMENT

TO KNOWLES CORPORATION CREDIT AGREEMENT

Name of Lender: ING Bank N.V., Dublin Branch

 

by

 

/s/ Sean Hassett

  Name:   Sean Hassett   Title:   Director

For any Lender requiring a second signature line:

 

by  

/s/ Pádraig Matthews

  Name:   Pádraig Matthews   Title:   Vice-President

[Signature Page to Fourth Amendment]



--------------------------------------------------------------------------------

SIGNATURE PAGE TO FOURTH AMENDMENT

TO KNOWLES CORPORATION CREDIT AGREEMENT

Name of Lender: MUFG Union Bank, N.A.

 

by  

/s/ Matthew Antioco

  Name:   Matthew Antioco   Title:   Vice President

[Signature Page to Fourth Amendment]



--------------------------------------------------------------------------------

SIGNATURE PAGE TO FOURTH AMENDMENT

TO KNOWLES CORPORATION CREDIT AGREEMENT

Name of Lender: PNC Bank, National Association

 

by  

/s/ Kristin L. Lenda

  Name:   Kristin L. Lenda   Title:   Senior Vice President

For any Lender requiring a second signature line:

 

by  

 

  Name:     Title:  

[Signature Page to Fourth Amendment]



--------------------------------------------------------------------------------

SIGNATURE PAGE TO FOURTH AMENDMENT

TO KNOWLES CORPORATION CREDIT AGREEMENT

Name of Lender: Sumitomo Mutsui Banking Corporation

 

by  

/s/ David Kee

  Name:   David Kee   Title:   Managing Director

[Signature Page to Fourth Amendment]



--------------------------------------------------------------------------------

SIGNATURE PAGE TO FOURTH AMENDMENT

TO KNOWLES CORPORATION CREDIT AGREEMENT

Name of Lender: Sun Trust Bank

 

by  

/s/ Chris Hursey

  Name:   Chris Hursey   Title:   Director

For any Lender requiring a second signature line:

 

by  

 

  Name:     Title:  

[Signature Page to Fourth Amendment]



--------------------------------------------------------------------------------

SIGNATURE PAGE TO FOURTH AMENDMENT

TO KNOWLES CORPORATION CREDIT AGREEMENT

Name of Lender: THE NORTHERN TRUST COMPANY

 

By  

/s/ M. Scott Randall

  Name:   M. Scott Randall   Title:   Senior Vice President

For any Lender requiring a second signature line:

 

by  

 

  Name:     Title:  

[Signature Page to Fourth Amendment]



--------------------------------------------------------------------------------

SIGNATURE PAGE TO FOURTH AMENDMENT

TO KNOWLES CORPORATION CREDIT AGREEMENT

Name of Lender: U.S. BANK NATIONAL ASSOCIATION

 

by  

/s/ Mary Ann Klemm

  Name:   Mary Ann Klemm   Title:   Vice President

[Signature Page to Fourth Amendment]



--------------------------------------------------------------------------------

SIGNATURE PAGE TO FOURTH AMENDMENT

TO KNOWLES CORPORATION CREDIT AGREEMENT

Name of Lender: Wells Fargo Bank, NA

 

by  

/s/ Steve Buehler

  Name:   Steve Buehler   Title:   Managing Director

For any Lender requiring a second signature line:

 

by  

 

  Name:     Title:  

[Signature Page to Fourth Amendment]